DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “...the generation of a cloud of cavitation bubble...” in lines 9-10 should be amended to read -- --.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim element “means for moving the focal spot...” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “...echo images (F1-Fn)...” in line 22 is indefinite because it is unclear if the claim limitation inside the parenthesis is part of the claim and further limit the claim 1.
Regarding claim 10, the claim limitation “...comprising means (GFF, CPM)...” in line 2 is indefinite because it is unclear if the claim limitation inside the parenthesis is part of the claim and further limit the claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot et al. (WO 2017/182655; hereinafter Pernot), in view of Averkiou et al. (US2018/0169444; hereinafter Averkiou), and in view of Arnal et al. (“in vivo real-time cavitation imaging in moving organs”; physics in Medicine & Biology; January 2017; hereinafter Arnal).
Regarding claim 1, Pernot discloses an ultrasound imaging and therapy device.   Pernot shows an apparatus for providing treatment with ultrasound (see abstract), the apparatus comprising: a therapy ultrasound transducer (see fig. 1), suitable configured for generating focused ultrasonic waves (see abstract; fig. 1); an imaging ultrasound transducer associated with the therapy ultrasound transducer (see abstract; fig. 1); and an electronic system configured to: control the therapy ultrasound transducer so as to emit a pulse train of ultrasonic waves of energy with a duration suitable for causing the generation of a cloud of cavitation bubbles in a focal spot of the transducer when said focal spot is positioned inside a region to be treated of a human or animal body (see page 11, lines 12-26); control the imaging ultrasound transducer so as to emit, between two ultrasonic wave pulses emitted by the therapy ultrasound transducer, ultrasonic waves that are directed toward the region to be treated to acquire echoes of said ultrasonic waves and to process the echoes to reconstruct at least one image of the region to be treated (see page 7, lines 25-30); acquire a plurality of echo signals of N> I ultrasonic-wave pulses emitted ultrasound transducer (see page 9, lines 3-20, said signals being captured by the imaging ultrasound transducer process said echo signals of the N>I ultrasonic-wave pulses emitted by the transducer using a algorithm (see page 9, lines 1-20), so as to form respective echo images, and said echo images that are representative of a backscatter of the ultrasonic-wave pulses from the cavitation bubbles to be extracted (see page 9, lines 1-20), separating them from components representative of a backscatter from tissues of the region to be treated, so as to reconstruct an image of the cloud of cavitation bubbles; and display, superposed on said image of the region to be treated, said image of the cloud of cavitation bubbles (see page 9, lines 1-20).
But, Pernot fails to explicitly acquiring the plurality of echo signals of N>1 ultrasonic wave pulses is emitted by the ultrasound transducer, processing the echo signals emitted by the therapy ultrasound transducer using a beamforming algorithm and using spatio-temporal filtering. 
Averkious discloses a ultrasonic treatment device.  Averkious teaches acquiring the plurality of echo signals of ultrasonic wave pulses is emitted by the ultrasound transducer (see par. [0019]), processing the echo signals emitted by the therapy ultrasound transducer using a beamforming algorithm (see par. [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized acquiring the plurality of echo signals of ultrasonic wave pulses is emitted by the ultrasound transducer (see par. [0019]), processing the echo signals emitted by the therapy ultrasound transducer using a beamforming algorithm in the invention of Pernot, as taught by Averkious, to be able to calculate therapy metrics. 
But, Pernot and Averkious fail to explicitly state using spatio-temporal filtering.
Arnal discloses a real-time cavitation imaging.  Arnal teaches using spatio-temporal filtering (see “discussion” in page 854).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using spatio-temporal filtering in the invention of Pernot and Averkious, as taught by Arnal, to be able to map cavitation in realtime. 
Regarding claim 2, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows during the reconstruction of the image of the cloud of cavitation bubbles, introduce a compensation for a difference in propagation time of the ultrasonic waves between the therapy ultrasound transducer and the focal spot (see 7, lines 10-19), and between the focal spot and the imaging ultrasound transducer (see page 11, lines 13-19).
Regarding claim 3, regarding claim limitation “control the therapy ultrasound transduce so as to emit a train of ultrasonic-wave pulses with a duration between 0.1 us and 50 us" directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Pernot, Averkious and Arnal is capable of performing the functions as set forth by applicant.  
Regarding claim 4, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows wherein N is between 2 and 10,000 (see page 9, lines 12-14).
Regarding claim 6, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows a central frequency comprised between 100 KHz and 5MHz (see page 11, lines 12-26), at a repetition rate comprised between 1 and 1000 Hs (see page 11, lines 12-26).
Regarding claim limitation “control the therapy ultrasound transduce so as to emit a train of ultrasonic-wave pulses with a duration between 0.1 us and 50 us" directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Pernot, Averkious and Arnal is capable of performing the functions as set forth by applicant.  
Regarding claim 7, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows emit ultrasonic-wave having a central frequency comprised between 2 and 15 MHz (see page 11, lines 12-26).

Regarding claim 8, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Arnal teaches singular value decomposition (see abstract).  
Regarding claim 9, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows that the therapy ultrasound transducer and the imaging ultrasound transducer are arranged coaxially (see fig. 1).
Regarding claim 10, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows means for moving the focal spot of ultrasonic-wave pulses emitted by the therapy ultrasound transducer in the treatment region (see abstract).
Regarding claim 11, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, furthermore, Pernot shows adjusting a power level of the ultrasonic wave pulses emitted by the therapy ultrasound transducer depending on the image of the cloud of cavitation bubbles (see 9, lines 14-20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pernot et al. (WO 2017/182655; hereinafter Pernot), in view of Averkiou et al. (US2018/0169444; hereinafter Averkiou), in view of Arnal et al. (“in vivo real-time cavitation imaging in moving organs”; physics in Medicine & Biology; January 2017; hereinafter Arnal) as applied to claim 1 above, and further in view of Sumi et al. (US 2016/0157828; hereinafter Sumi).
Regarding claim 5, Pernot, Averkious and Arnal disclose the invention substantially as described in the 103 rejection above, but fail to explictly state parallel beamforming. 
Sumi discloses beamforming method and teaches parallel beamforming (see par. [0513]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using parallel beamforming in the invention of Pernot, Averkious, and Arnal, as taught by Sumi to be able to perform beamforming of plural beams. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793